In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00124-CV

GLENDA SAYLES, INDIVIDUALLY AND            §   On Appeal from the 89th District Court
AS A REPRESENTATIVE OF THE ESTATE
OF ROY BROADWELL, Appellant                §   of Wichita County (187,559-C)

V.                                         §   January 7, 2021

SENIOR CARE RESOURCES, INC. D/B/A          §   Memorandum Opinion by Justice Womack
SENIOR CARE HEALTH &
REHABILITATION-WICHITA FALLS;
FOURSQUARE HEALTHCARE, LTD.;
FOURSQUARE SNF, INC.; NC
RESOURCES, INC.; WICHITA NH
REALTY, LTD.; AND NTF REALTY,
INC., Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Glenda Sayles shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Dana Womack
   Justice Dana Womack